DETAILED ACTION
“Method for Cold Deformation of an Austenitic Steel”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Examiner notes that independent claim 1 specifies “an austenitic steel;” claim 5 specifies that the steel is “an austenitic TWIP steel; and claim 10 specifies that “the steel is a TWIP steel;” the steel of claim 10 will still have to be an austenitic steel due to the claim 1 requirement. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1 recitation “having a ratio (r) between ultimate load ratio and the thickness ratio of 1.0 > r > 2.0” renders the metes and bounds of the claim indefinite. First, it is unclear is the “ultimate load ratio” and “thickness ratio” relate to ratios between the ultimate load/thickness of the first and second areas after cold rolling, or if these ratios relate the ultimate load/thickness before/after cold rolling of one of the sections. Additionally, the inequality “1.0 > r > 2.0” is confusing; the term > (“greater than”) should not be used to say that 1.0 is greater than 2.0; should this recitation instead be “1.0 < r < 2.0”? Examiner notes that the Specification - Pg. 4, ln. 1-12 - discloses that this ratio may be expressed as the (tensile strength of an area after cold working)/(tensile strength of the area before cold working); this is the interpretation that will be taken for examination purposes: if either area has a ratio of (tensile strength after cold working)/(tensile strength before cold working between 1 and 2, theclaim limitation is met. Claims 11-13, 15-16, and 20 are rejected for the same reason set forth above; all recitations dealing with the ratio (r) must be clarified.
	Claim 4 recites “the ratio (r) is 1.15 > r > 1.75;” the inequality “1.15 > r > 1.75” renders the scope of the claim confusing and indefinite. How can 1.0 be greater than 2.0? Should this recitation be “1.15 < 5 < 1.75”?
Claims 2-3, 5-10, and 17-19 are rejected for depending upon rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 

Claims 1, 4-6, 10-13, 15-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen et al (WO2009/095264A1; hereafter “Cornelissen”) in view of Breuer et al (US 2014/0121797 A1; hereafter Breuer).
Regarding Claim 1:
Cornelissen discloses a method for partial hardening of an austenitic steel (Pg. 1, ln. 5-13) by utilizing during cold deformation a Twinning Induced Plasticity (TWIP), Twinning Induced Plasticity/Transformation Induced Plasticity TWIP/TRIP or Transformation Induced Plasticity (TRIP) hardening effect (Pg. 9, ln. 30-32), wherein
cold deformation is carried out by cold rolling (Pg. 2, ln. 15-17) on at least one surface of the material to be deformed with forming degree (Φ) at the range of 5 ≤ Φ ≤ 60% (Pg. 10, ln. 1-3; the reduction is disclosed as up to 20%) in order to achieve in the material at least two consecutive areas with different mechanical values in thickness, yield strength, tensile strength, and elongation (Pg. 9, ln. 30 - Pg. 10, ln. 7; Examiner notes that while a difference in elongation in not specified here, such a difference would be understood to occur along with the difference in thickness obtained during cold rolling).
Cornelissen does not specify that the areas are mechanically connected to each other by a transition area having a thickness that is variable from the thickness of the first area in the deformation direction to a thickness of the second area in the deformation direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Cornelissen wherein the steel is formed such that the areas are mechanically connected to each in the process a steel product, having an initial set of mechanical properties, is subjected to a rolling process to change the degree of reduction over the length of the strip (laterally) and/or over the width of the strip (longitudinally). The degrees of reduction are chosen such so as to produce the TRB having the desired geometrical properties, but more importantly, to have the desired mechanical properties in each part of the [product] (Pg. 10, ln. 13-19). Provision of a transition area between a first area with a first thickness and a second area with a second thickness would be considered and implemented through the course of routine engineering experimentation and practice when forming a product that has a varied degree of reduction along its length.
Cornelissen does not teach that the formed steel has a ratio (r) between ultimate load ratio and the thickness ratio of 1.0 > r > 2.0, as Cornelissen does not provide measurements for the tensile strength of the material before/after cold rolling. 
	Breuer teaches that cold rolling (¶0019) may be utilized with an austenitic stainless steel to form a product with a high work-hardening rate and good corrosion resistance with low vulnerability for intergranular corrosion after welding and for delayed cracking and stress corrosion cracking (¶0007). Breuer provides a table that compares the Tensile strength (Rm) of the austenitic stainless steel at 0% reduction (830 MPa), 10% reduction (950 MPa) and 20% reduction (1180 MPa; see ¶0022 and 0033, and Table 3). Thus, the (r) value (tensile strength after rolling/tensile strength before rolling) 
Examiner notes that both the method of Cornelissen (Pg. 1, ln. 14-25) and the method of Breuer (¶0024) relate to the production of automotive components from TWIP steels. Both methods utilize cold rolling to deform previously hot rolled steel blanks, but Cornelissen teaches that it is advantageous to form the product with sections of varying reduction/thickness (Pg. 9, ln. 30 - Pg. 10, ln. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that cold rolling an austenitic steel will affect its tensile strength (Cornelissen: Pg. 9, ln. 30 - Pg. 10, ln. 7; Breuer: Table 3) and that this effect is based on the amount of reduction undergone by each section of the austenitic steel (Breuer: Table 3). Through the course of routine engineering experimentation and practice, one of ordinary skill in the art would measure the tensile strength of different cold rolled austenitic steels and would optimize the increase in tensile strength during cold rolling (corresponding to the claimed ratio (r)) as necessary for the desired operation. In light of Breuer’s disclosure that an austenitic stainless steel may be cold rolled to reduction degrees of 10% or 20% (both at or below the maximum reduction disclosed by Cornelissen) to produce a product with a ratio (r) between initial and final tensile strengths between 1.0 and 2.0, production of such a product by using the method of Cornelissen is deemed to be obvious and within the ordinary skill of one working in the art. As such, without necessarily changing the type of material used one of ordinary skill in the art would consider optimizing the ratio (r) of the product.
Regarding Claim 4:
Cornelissen in view of Breuer teaches the method according to claim 1.
Cornelissen teaches wherein the forming degree (Φ) is 10 ≤ Φ ≤ 40 % (Pg. 10, ln. 30-32).
Cornelissen does not specify that the ratio (r) is 1.15 > r > 1.75.
	Breuer teaches that cold rolling (¶0019) may be utilized with an austenitic stainless steel to form a product with 0% reduction (tensile strength: 830 MPa), 10% reduction (tensile strength: 950 MPa) and 20% reduction (tensile strength: 1180 MPa; see ¶0022 and 0033, and Table 3). Thus, the (r) value (tensile strength after rolling/tensile strength before rolling) is 1.15 for a reduction of 10% and 1.42 for a reduction of 20%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Cornelissen in view of Breuer such that the ratio (r) is between 1.15 and 1.75. Because cold-rolling an austenitic steel is known to result in ratios within the claimed range, it would be understood by one of ordinary skill in the art that changing the material used and/or the reduction percent would result in different ratio (r) values - and thus different final tensile strengths of the product. As such, one of ordinary skill in the art would have been motivated to formulate the method of Cornelissen in view of Breuer such that the ratio (r) is between 1.15 and 1.75 in order to produce cold rolled products with the required tensile strength for the desired application. Such optimization is considered obvious and within the ordinary skill of one working in the art. 
Regarding Claim 5:
Cornelissen in view of Breuer teaches the method according to the claim 1.
Cornelissen further teaches wherein the steel to be deformed is an austenitic 
Regarding Claim 6:
Cornelissen in view of Breuer teaches the method according to the claim 5.
Cornelissen does not disclose wherein the steel to be deformed is an austenitic stainless steel.
However, Breuer teaches  that an austenitic stainless steel may be cold rolled at a forming degree of 10% or 20% to utilize the TWIP effect (¶0022; cold deformation = cold rolling: ¶0025, ln. 5-9). Breuer further teaches that austenitic stainless steels are ideal for automotive construction, crash relevant parts, and in rail vehicles (¶0024), due to their high work-hardening rate and good corrosion resistance (¶0007).
Examiner notes that both the method of Cornelissen (Pg. 1, ln. 14-25) and the method of Breuer (¶0024) relate to the production of automotive components from TWIP steels. Both methods utilize cold rolling to deform previously hot rolled steel blanks, but Cornelissen teaches that it is advantageous to form the product with sections of varying reduction/thickness (Pg. 9, ln. 30 - Pg. 10, ln. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized an austenitic stainless steel in the cold rolling method of Cornelissen to form a product with areas of varying thickness that is also resistant to corrosion (Breuer: ¶0007).
Regarding Claim 10:
Cornelissen in view of Breuer teaches the method according to the claim 1.
Cornelissen further teaches wherein the steel to be deformed is a TWIP steel (Pg. 1, ln. 3-6 and Pg. 4, ln. 18-23).
Regarding Claim 11:
Cornelissen in view of Breuer teaches the method according to the claim 1.
Cornelissen further teaches an automotive component comprising a cold rolled product manufactured according to the method having in the at least two consecutive areas different mechanical values (Pg. 9, ln. 30 - Pg. 10, ln. 7) deformed with the forming degree (Φ) at the range of 5 ≤ Φ ≤ 60 % (Pg. 10, ln. 1-3; the reduction is disclosed as up to 20%).
Cornelissen does not specify that the cold rolled product has the ratio (r) between ultimate load ratio and the thickness ratio 1.0 > r > 2.0. 
However, Breuer teaches  that an austenitic stainless steel may be cold rolled at a forming degree of 10% or 20% to utilize the TWIP effect (¶0022; cold deformation = cold rolling: ¶0025, ln. 5-9). Breuer further teaches that austenitic stainless steels are ideal for automotive construction, crash relevant parts, and in rail vehicles (¶0024), due to their high work-hardening rate and good corrosion resistance (¶0007). Breuer provides a table that compares the Tensile strength (Rm) of the austenitic stainless steel at 0% reduction (830 MPa), 10% reduction (950 MPa) and 20% reduction (1180 MPa; see ¶0022 and 0033, and Table 3). Thus, the (r) value (tensile strength after rolling/tensile strength before rolling) is 1.15 for a reduction of 10% and 1.42 for a reduction of 20%.
Examiner notes that both the method of Cornelissen (Pg. 1, ln. 14-25) and the method of Breuer (¶0024) relate to the production of automotive components from TWIP steels. Both methods utilize cold rolling to deform previously hot rolled steel blanks, but Cornelissen teaches that it is advantageous to form the product with  steel in the cold rolling method of Cornelissen to form a product with areas of varying thickness that is also resistant to corrosion (Breuer: ¶0007). Such a product would have the ratio (r) between 1.0 and 2.0, as claimed. 
Regarding Claim 12:
Cornelissen in view of Breuer teaches the method according to the claim 1.
Cornelissen further teaches a commercial vehicle component comprising a cold rolled product manufactured according to the method having in the at least two consecutive areas different mechanical values (Pg. 9, ln. 30 - Pg. 10, ln. 7) deformed with the forming degree (Φ) at the range of 5 ≤ Φ ≤ 60 % (Pg. 10, ln. 1-3; the reduction is disclosed as up to 20%).
Cornelissen does not specify that the cold rolled product has the ratio (r) between ultimate load ratio and the thickness ratio 1.0 > r > 2.0. 
However, Breuer teaches  that an austenitic stainless steel may be cold rolled at a forming degree of 10% or 20% to utilize the TWIP effect (¶0022; cold deformation = cold rolling: ¶0025, ln. 5-9). Breuer further teaches that austenitic stainless steels are ideal for automotive construction, crash relevant parts, and in rail vehicles (¶0024), due to their high work-hardening rate and good corrosion resistance (¶0007). Breuer provides a table that compares the Tensile strength (Rm) of the austenitic stainless steel at 0% reduction (830 MPa), 10% reduction (950 MPa) and 20% reduction (1180 MPa; see ¶0022 and 0033, and Table 3). Thus, the (r) value (tensile strength after 
Examiner notes that both the method of Cornelissen (Pg. 1, ln. 14-25) and the method of Breuer (¶0024) relate to the production of automotive components from TWIP steels. Both methods utilize cold rolling to deform previously hot rolled steel blanks, but Cornelissen teaches that it is advantageous to form the product with sections of varying reduction/thickness (Pg. 9, ln. 30 - Pg. 10, ln. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized an austenitic stainless steel in the cold rolling method of Cornelissen to form a product with areas of varying thickness that is also resistant to corrosion (Breuer: ¶0007). Such a product would have the ratio (r) between 1.0 and 2.0, as claimed. 
Regarding Claim 13:	
Cornelissen in view of Breuer teaches the method according to the claim 1.
Cornelissen further teaches a component for transportation application comprising a cold rolled product manufactured according to the method having in the at least two consecutive areas different mechanical values (Pg. 9, ln. 30 - Pg. 10, ln. 7) deformed with the forming degree (Φ) at the range of 5 ≤ Φ ≤ 60 % (Pg. 10, ln. 1-3; the reduction is disclosed as up to 20%).
Cornelissen does not teach that the formed steel has a ratio (r) between ultimate load ratio and the thickness ratio of 1.0 > r > 2.0, as Cornelissen does not provide measurements for the tensile strength of the material before/after cold rolling. 
	However, Breuer teaches  that an austenitic stainless steel may be cold rolled cold deformation = cold rolling: ¶0025, ln. 5-9). Breuer further teaches that austenitic stainless steels are ideal for automotive construction, crash relevant parts, and in rail vehicles (¶0024), due to their high work-hardening rate and good corrosion resistance (¶0007).
Examiner notes that both the method of Cornelissen (Pg. 1, ln. 14-25) and the method of Breuer (¶0024) relate to the production of automotive components from TWIP steels. Both methods utilize cold rolling to deform previously hot rolled steel blanks, but Cornelissen teaches that it is advantageous to form the product with sections of varying reduction/thickness (Pg. 9, ln. 30 - Pg. 10, ln. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized an austenitic stainless steel in the cold rolling method of Cornelissen to form a product with areas of varying thickness that is also resistant to corrosion (Breuer: ¶0007).
Cornelissen does not disclose that the component is a tube manufactured from a strip or slit strip.
Breuer further teaches that the product formed by cold rolling may be used to form a tube or pipe (¶0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed a tube or pipe from the austenitic stainless steel formed in the method of Cornelissen in view of Breuer. One of ordinary skill in the art would form a tube/pipe from such material through the teaching of Breuer (¶0024); Examiner notes that no specifics of how the tube/pipe is made are claimed. 
Regarding Claim 15:
Cornelissen in view of Breuer teaches the method according to the claim 1.
Cornelissen further teaches that the product manufactured according to the method has non-magnetic properties (Pg. 1, ln. 9-10), and has in the at least two consecutive areas different mechanical values (Pg. 9, ln. 30 - Pg. 10, ln. 7) deformed with the forming degree (Φ) at the range of 5 ≤ Φ ≤ 60 % (Pg. 10, ln. 1-3; the reduction is disclosed as up to 20%).
Cornelissen does not teach that the formed steel has a ratio (r) between ultimate load ratio and the thickness ratio of 1.0 > r > 2.0, as Cornelissen does not provide measurements for the tensile strength of the material before/after cold rolling. 
	Breuer teaches that cold rolling (¶0019) may be utilized with an austenitic stainless steel to form a product with a high work-hardening rate and good corrosion resistance with low vulnerability for intergranular corrosion after welding and for delayed cracking and stress corrosion cracking (¶0007). Breuer provides a table that compares the Tensile strength (Rm) of the austenitic stainless steel at 0% reduction (830 MPa), 10% reduction (950 MPa) and 20% reduction (1180 MPa; see ¶0022 and 0033, and Table 3). Thus, the (r) value (tensile strength after rolling/tensile strength before rolling) is 1.15 for a reduction of 10% and 1.42 for a reduction of 20%.
Examiner notes that both the method of Cornelissen (Pg. 1, ln. 14-25) and the method of Breuer (¶0024) relate to the production of automotive components from TWIP steels. Both methods utilize cold rolling to deform previously hot rolled steel blanks, but Cornelissen teaches that it is advantageous to form the product with sections of varying reduction/thickness (Pg. 9, ln. 30 - Pg. 10, ln. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed both at or below the maximum reduction disclosed by Cornelissen) to produce a product with a ratio (r) between initial and final tensile strengths between 1.0 and 2.0, production of such a product by using the method of Cornelissen is deemed to be obvious and within the ordinary skill of one working in the art. As such, without necessarily changing the type of material used one of ordinary skill in the art would consider optimizing the ratio (r) of the product.
Regarding Claim 16:
Cornelissen in view of Breuer teaches the method according to the claim 1.
Cornelissen further teaches a component for transportation application comprising a cold rolled product manufactured according to the method having in the at least two consecutive areas different mechanical values (Pg. 9, ln. 30 - Pg. 10, ln. 7) deformed with the forming degree (Φ) at the range of 5 ≤ Φ ≤ 60 % (Pg. 10, ln. 1-3; the reduction is disclosed as up to 20%).
Cornelissen does not specify that the cold rolled product has the ratio (r) between ultimate load ratio and the thickness ratio 1.0 > r > 2.0. 
However, Breuer teaches  that an austenitic stainless steel may be cold rolled at a forming degree of 10% or 20% to utilize the TWIP effect (¶0022; cold deformation = cold rolling: ¶0025, ln. 5-9). Breuer further teaches that austenitic stainless steels are ideal for automotive construction, crash relevant parts, and in rail vehicles (¶0024), due to their high work-hardening rate and good corrosion resistance (¶0007). Breuer provides a table that compares the Tensile strength (Rm) of the austenitic stainless steel at 0% reduction (830 MPa), 10% reduction (950 MPa) and 20% reduction (1180 MPa; see ¶0022 and 0033, and Table 3). Thus, the (r) value (tensile strength after rolling/tensile strength before rolling) is 1.15 for a reduction of 10% and 1.42 for a reduction of 20%.
Examiner notes that both the method of Cornelissen (Pg. 1, ln. 14-25) and the method of Breuer (¶0024) relate to the production of automotive components from TWIP steels. Both methods utilize cold rolling to deform previously hot rolled steel blanks, but Cornelissen teaches that it is advantageous to form the product with sections of varying reduction/thickness (Pg. 9, ln. 30 - Pg. 10, ln. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized an austenitic stainless steel in the cold rolling method of Cornelissen to form a product with areas of varying thickness that is also resistant to corrosion (Breuer: ¶0007). Such a product would have the ratio (r) between 1.0 and 2.0, as claimed. 
Regarding Claim 18:
Cornelissen in view of Breuer teaches the method according to the claim 11.
Cornelissen further teaches wherein the automotive component is an airbag 
Regarding Claim 19:
Cornelissen in view of Breuer teaches the method according to the claim 18.
Cornelissen further teaches wherein the automotive car body component is a chassis-part, a subframe, a pillar, a cross member channel, a rocker rail, or a crash-relevant door-side impact beam (Pg. 1, ln. 16-20).  
Regarding Claim 20:
Cornelissen in view of Breuer teaches the method according to the claim 1 comprising a cold rolled product manufactured according to claim 1 having in the at least two consecutive areas different mechanical values, deformed with the forming degree (Φ) of 5 ≤ Φ ≤ 60 %, and having the ratio (r) between the ultimate load ratio AF and the thickness ratio At of 1.0 > r > 2.0.  
Examiner notes that both the method of Cornelissen (Pg. 1, ln. 14-25) and the method of Breuer (¶0024) relate to the production of automotive components from TWIP steels. Both methods utilize cold rolling to deform previously hot rolled steel blanks, but Cornelissen teaches that it is advantageous to form the product with sections of varying reduction/thickness (Pg. 9, ln. 30 - Pg. 10, ln. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized an austenitic stainless steel in the cold rolling method of Cornelissen to form a product with areas of varying thickness that is also resistant to corrosion (Breuer: ¶0007). 
Breuer further teaches that railway vehicle components may be constructed from cold rolled austenitic stainless steel (¶0024).
Cornelissen and Breuer do not specify that the product has a continuous length > 2000 mm 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Cornelissen wherein the product has a length of at least 2000 mm. Examiner notes that claim 20 does not specify any different structure than that of parent claim 1, and when one is forming an austenitic stainless steel rail component (through the direction of Cornelissen and Breuer) one would optimize the length of the component for the desired application. Such optimization would be undertaken through the course of routine engineering experimentation and practice. 
Regarding Claim 21:
Cornelissen in view of Breuer teaches the railway vehicle component of claim 20.
Cornelissen does not specify wherein the component comprises a side wall, a floor, or a roof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the austenitic stainless steel component formed by the method of Cornelissen in view of Breuer as a side wall, floor, or roof. One of ordinary skill in the art would have been motivated to use the component in this manner through Breuer’s teaching that such a component is ideal for “rail vehicles.”
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen et al (WO2009/095264A1; hereafter “Cornelissen”) in view of Breuer et al (US 2017/0121797; hereafter Breuer) - as applied to claim 1, above - and in further view of Hauger (US 6,336,349).
Regarding Claim 2:
Cornelissen in view of Breuer teaches the method according to claim 1.
Cornelissen teaches that the cold rolling is carried out to form a product with varying thickness (Pg. 10, ln. 10-16), but does not specify any structure of the rolling apparatus. 
Cornelissen does not specify that the cold rolling is carried out by flexible cold rolling.
Hauger teaches that a known method of cold rolling a metal sheet, to obtain different thickness values along the length of the sheet is flexible cold rolling. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Cornelissen wherein the cold rolling is flexible cold rolling. One of ordinary skill in the art would have been motivated to utilize flexible cold rolling because, as Hauger teaches, this is a known method of cold rolling a metal sheet to varying thickness. One of ordinary skill in the art would consider utilizing any known means for cold rolling in the method of Cornelissen because Cornelissen does not specify the type to be used. 
Regarding Claim 3:
Cornelissen in view of Breuer teaches the method according to claim 1.
Cornelissen teaches that the cold rolling is carried out to form a product with varying thickness (Pg. 10, ln. 10-16), but does not specify any structure of the rolling apparatus. 
Cornelissen does not specify that the cold rolling is carried out by eccentric 
Hauger teaches that a known method of cold rolling a metal sheet, to obtain different thickness values along the length of the sheet is flexible cold rolling, wherein the working roll (2, fig. 1-2) may be parallel to or eccentric relative to the rolling gap (S).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Cornelissen wherein the cold rolling is eccentric cold rolling. One of ordinary skill in the art would have been motivated to utilize flexible cold rolling because, as Hauger teaches, this is a known method of cold rolling a metal sheet to varying thickness. One of ordinary skill in the art would consider utilizing any known means for cold rolling in the method of Cornelissen because Cornelissen does not specify the type to be used. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen et al (WO2009/095264; hereafter “Cornelissen”) in view of Breuer et al (US 2014/0121797; hereafter Breuer) - as applied to claim 1, above - and in further view of Choi et al (NPL Titled “Extended Strain Hardening by a Sequential Operation of Twinning Induced Plasticity and Transformation Induced Plasticity in a Low Ni Duplex Stainless Steel;” hereafter “Choi”).
Regarding Claim 7:
Cornelissen in view of Breuer teaches the method according to the claim 1.
Cornelissen does not teach that the steel to be deformed is a TRIP/TWIP steel.
Choi teaches that austenitic-ferritic duplex stainless steels exhibit better properties than single-phase stainless steels (“Introduction” ln. 1-6), and are TRIP/TWIP steels as they undergo both TRIP and TWIP transformations subsequently 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Cornelissen utilizing an austenitic-ferritic duplex stainless steel (TWIP/TRIP Steel). One of ordinary skill in the art would have been motivated to make this modification in order to form a product with better characteristics than one formed by austenitic steel, as taught by Choi (“Introduction,” ¶1). Examiner notes that using the austenitic-ferritic duplex stainless steel in the method of Cornelissen will ensure that TRIP/TWIP hardening takes place during cold rolling. While the specific value of the claim 1 ratio (r) is not specified by Choi, this ratio may be measured and optimized upon attempting the method of Cornelissen in view of Breuer with the steel of Choi.
Regarding Claim 8:
Cornelissen in view of Breuer and Choi teaches the method according to the claim 7.
Choi further teaches that the steel to be deformed is an austenitic duplex stainless steel.
Examiner notes that when the steel of Choi is utilized in the method of Cornelissen in view of Breuer - as described in reference to claim 7, above - this claim limitation is met by the resulting combination.
Regarding Claim 9:
Cornelissen in view of Breuer teaches the method according to the claim 7.
Cornelissen does not teach that the material to be deformed is a ferritic austenitic duplex stainless steel containing more than 40 vol % austenite.
Cornelissen does teach that it is preferable that a finished sheet has an austenite volume content of at least 75% (Pg. 4, ln. 21-23), and explains that to ensure good formability it is desirable to have an austenite content as high as possible during evert stage of processing (Pg. 6, ln. 9-12).
Choi further teaches that the steel to be deformed is an austenitic duplex stainless steel.
Examiner notes that when the steel of Choi is utilized in the method of Cornelissen in view of Breuer - as described in reference to claim 7, above - the limitation “a ferritic austenitic duplex stainless steel” is met. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Cornelissen in view of Breuer and Choi wherein the final austenite volume is at least 40%; changing variables of the experiment to accomplish a high austenite content (and thus high formability) would be undertaken through the course of routine engineering experimentation and practice upon review of the disclosures of Cornelissen, Breuer, and Choi.  
Regarding Claim 17:
Cornelissen in view of Breuer teaches the method according to the claim 7.
Cornelissen does not teach that the steel to be deformed is a ferritic austenitic duplex stainless steel containing more than 50 vol % austenite.  
Cornelissen does teach that it is preferable that a finished sheet has an austenite volume content of at least 75% (Pg. 4, ln. 21-23), and explains that to ensure good formability it is desirable to have an austenite content as high as possible during evert stage of processing (Pg. 6, ln. 9-12).
Choi further teaches that the steel to be deformed is an austenitic duplex stainless steel.
Examiner notes that when the steel of Choi is utilized in the method of Cornelissen in view of Breuer - as described in reference to claim 7, above - the limitation “a ferritic-austenitic duplex stainless steel” is met. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Cornelissen in view of Breuer and Choi wherein the final austenite volume is at least 50%; changing variables of the experiment to accomplish a high austenite content (and thus high formability) would be undertaken through the course of routine engineering experimentation and practice upon review of the disclosures of Cornelissen, Breuer, and Choi. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show method of forming steel similar to that of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Katie L. Parr/Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725